[Cite as Amoako v. Ohio Motor Vehicle Dealers Bd., 2014-Ohio-801.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Edward Amoako dba                                  :
Ohio Auto Center, LLC,
                                                   :
                Appellant-Appellant,
                                                   :                    No. 13AP-749
v.                                                                   (C.P.C. No. 13CV-697)
                                                   :
Ohio Motor Vehicle Dealers Board,                              (ACCELERATED CALENDAR)
                                                   :
                Appellee-Appellee.
                                                   :


                                        D E C I S I O N

                                     Rendered on March 4, 2014


                James E.L. Watson, for appellant.

                Michael DeWine, Attorney General, and Rachel Huston, for
                appellee.

                  APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Appellant, Edward Amoako, dba Ohio Auto Center, LLC ("appellant"),
appeals from a judgment of the Franklin County Court of Common Pleas dismissing for
lack of jurisdiction his appeal of the order of appellee, the Ohio Motor Vehicle Dealers
Board ("the Board"), revoking his used motor vehicle dealer's license. Because we
conclude that appellant did not comply with the statutory filing requirements and,
therefore, the trial court lacked jurisdiction over the appeal, we affirm.
        {¶ 2} The Board conducted a formal hearing on the revocation of appellant's used
motor vehicle dealer's license on November 29, 2012. Following the hearing, the Board
No. 13AP-749                                                                               2


issued an adjudication order revoking appellant's license effective January 29, 2013. The
Board mailed a copy of the adjudication order to appellant on January 4, 2013.
       {¶ 3} Appellant filed a notice of appeal of the Board's order with the Franklin
County Court of Common Pleas on January 17, 2013. However, appellant's notice of
appeal was not filed with the Board until January 25, 2013. Appellee moved to dismiss the
appeal with prejudice, arguing that appellant failed to comply with the statutory filing
requirements under R.C. 119.12 for an appeal of the Board's order because he did not file
the notice of appeal with the trial court and the Board within 15 days after the Board's
order was mailed. Appellant asserted that he attempted to personally file a copy of the
notice of appeal with the Board on or about January 17, 2013, but that a Board employee
refused to accept it. The trial court conducted an evidentiary hearing on the issue of what,
if any, efforts appellant made to file a copy of the notice of appeal with the Board on or
before January 22, 2013. Following the hearing, the trial court issued a judgment
dismissing the appeal for lack of jurisdiction due to appellant's failure to timely perfect his
appeal.
       {¶ 4} Appellant appeals from the trial court's judgment, assigning a single error
for this court's review:
               The Trial Court erred to the substantial prejudice of the
               Appellant-Plaintiff in granting Appellees'-Defendants' [sic]
               motion to dismiss with prejudice.

       {¶ 5} Decisions of the Board are subject to appeal under the provisions of R.C.
119.12. R.C. 4517.58 ("The decision [of the Board] shall be final upon its delivery or
mailing, except that any person adversely affected by the decision may appeal in the
manner provided by sections 119.01 to 119.13 of the Revised Code."). R.C. 119.12 sets forth
the procedure to be used when appealing an agency decision:
               Any party desiring to appeal shall file a notice of appeal with
               the agency setting forth the order appealed from and stating
               that the agency's order is not supported by reliable, probative,
               and substantial evidence and is not in accordance with law.
               The notice of appeal may, but need not, set forth the specific
               grounds of the party's appeal beyond the statement that the
               agency's order is not supported by reliable, probative, and
               substantial evidence and is not in accordance with law. The
               notice of appeal shall also be filed by the appellant with the
No. 13AP-749                                                                             3


               court. In filing a notice of appeal with the agency or court, the
               notice that is filed may be either the original notice or a copy
               of the original notice. Unless otherwise provided by law
               relating to a particular agency, notices of appeal shall be filed
               within fifteen days after the mailing of the notice of the
               agency's order as provided in this section.

       {¶ 6} Failure to file a notice of appeal within the 15-day period provided under
R.C. 119.12 deprives the common pleas court of subject-matter jurisdiction over the
appeal. Coleman v. Ohio Bd. of Nursing, 10th Dist. No. 12AP-869, 2013-Ohio-2073, ¶ 11.
See also Williams v. Drabik, 115 Ohio App.3d 295, 296 (10th Dist.1996) (holding that
compliance with the requirements of R.C. 119.12, including the time of filing, is a
condition precedent to jurisdiction). "[A] party adversely affected by an agency decision
must * * * strictly comply with R.C. 119.12 in order to perfect an appeal." Hughes v. Ohio
Dept. of Commerce, 114 Ohio St.3d 47, 2007-Ohio-2877, ¶ 17. We review de novo the issue
of subject-matter jurisdiction. Pole v. Ohio Dept. of Health, 10th Dist. No. 08AP-1110,
2009-Ohio-5021, ¶ 7.
       {¶ 7} The Board mailed its adjudication order revoking appellant's license on
January 4, 2013. The 15th day after the order was mailed was January 19, 2013, which was
a Saturday, and the following Monday was a legal holiday; therefore, appellant's notice of
appeal was required to be filed by Tuesday, January 22, 2013. See R.C. 1.14. Although
appellant filed a notice of appeal with the Franklin County Court of Common Pleas on
January 17, 2013, his notice of appeal was not filed with the Board until January 25, 2013.
In response to the Board's motion to dismiss, appellant argued that he mailed a copy of
the notice to the Board on January 17, 2013, and that a Board employee refused to accept
a hand-delivered copy of the notice on or about January 17, 2013. The Board responded
by filing an affidavit of a Board employee, attesting that neither appellant, nor anyone else
purporting to represent Ohio Auto Center, appeared at the Board's office and attempted
to file any notice of appeal on January 17 or 18, 2013. The employee further attested that
she received a call from appellant on January 24, 2013, in which he indicated that he had
filed an appeal with the trial court and asked whether there was anything else he needed
to do. The employee also stated that appellant personally appeared at the Board's office on
January 25, 2013, and filed a copy of the notice of appeal. The trial court conducted an
No. 13AP-749                                                                              4


evidentiary hearing on what, if any, effort appellant made to tender a copy of the notice of
appeal to the Board prior to January 22, 2013. Although no transcript of the hearing was
filed with this court, presumably any evidence presented at the hearing was insufficient to
demonstrate that appellant satisfied the statutory filing requirement because, following
the hearing, the trial court concluded that appellant failed to comply with the
requirements for timely perfecting an appeal and granted appellee's motion to dismiss.
       {¶ 8} On appeal, appellant appears to argue that the trial court erred in
determining that the time to file his appeal began to run when the Board mailed its order.
However, the statute expressly provides that, unless otherwise provided by law "notices of
appeal shall be filed within fifteen days after the mailing of the notice of the agency's
order." (Emphasis added.) R.C. 119.12. Further, appellant asserts that, under Fed.R.Civ.P.
6, three days must be added to the filing period because he was served with the order by
mail. Generally, the Federal Rules of Civil Procedure apply in federal courts; whereas,
this is an action in state court involving the application of state law. See Fed.R.Civ.P. 1
("These rules govern the procedure in all civil actions and proceedings in the United
States district courts, except as stated in Rule 81."). Therefore, we reject appellant's
arguments.
       {¶ 9} In Williams, this court held that an appeal under R.C. 119.12 from a denial
of disability benefits was untimely when the notice of appeal was filed with the trial court
and the administrative agency 17 days after the notice of denial of benefits was mailed.
Williams at 296-97. We affirmed the trial court's dismissal of the appeal as untimely filed.
Id. at 297. In Pole, a notice of appeal under R.C. 119.12 from an order finding a violation of
Ohio's SmokeFree Workplace Law was timely filed with the common pleas court but was
filed one day late with the administrative agency. Pole at ¶ 2-4. The trial court concluded
that it lacked jurisdiction due to the failure to comply with the statutory filing
requirement and dismissed the appeal. On appeal to this court, the appellant argued that,
because the notice was properly addressed, contained proper postage, and was timely
mailed, it was entitled to a presumption of delivery and constructive receipt. Id. at ¶ 12.
This court rejected that argument, holding that depositing the notice in the mail did not
constitute filing under R.C. 119.12 and that the notice of appeal must be received within
No. 13AP-749                                                                              5


the statutory time period. Id. at ¶ 14. On that basis, we affirmed the trial court's dismissal
for lack of jurisdiction due to the untimely filing. Id. at ¶ 17.
       {¶ 10} In this case, the Board mailed the order revoking appellant's license on
January 4, 2013. Accordingly, under the applicable statutory provisions, appellant was
required to file his notice of appeal with the court of common pleas and the Board no later
than January 22, 2013. Appellant did not file his notice of appeal with the Board until
January 25, 2013, which is outside the 15-day period provided under R.C. 119.12.
Accordingly, the trial court lacked subject-matter jurisdiction over the appeal.
       {¶ 11} For the foregoing reasons, we overrule appellant's sole assignment of error
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.
                             BROWN and O'GRADY, JJ., concur.
                                     _______________